Citation Nr: 1717555	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-35 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, to include bronchitis.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for bronchitis.

This case was previously before the Board in July 2014, when it was remanded for further development.  The RO continued the denial of the Veteran's claim, as reflected in the August 2016 supplemental statement of the case, and returned the claim to the Board for further appellate review.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran waived initial RO consideration of any evidence received that the RO had not had a chance to consider in the first instance.

The Board notes that the Veteran filed separate substantive appeals (VA Form 9s) in December 2016 for the issues of entitlement to service connection for a mood disorder and an increased rating for bilateral pes planus with hyperkeratosis.  The Veteran has requested a hearing before the Board in both matters.  The RO schedules Board hearings of the type requested by the Veteran.  As the hearings have not been held, these issues have not been certified to the Board.  As these issues are not presently ready for adjudication by the Board, they will be addressed in a subsequent Board decision after a hearing has been held.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's respiratory disability was incurred in or aggravated by his active military service.

CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include bronchitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case in August 2010, as well as a supplemental statement of the case in August 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA treatment records, private medical records, Social Security Administration (SSA) records, buddy/lay statements in support of his claim, and the Veteran's contentions.  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

The Veteran was also provided with a VA examination in November 2009 and February 2015.  Review of the examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that the Veteran has authorized VA to assist in obtaining treatment records from his private physician, Dr. P.W., during the appeal period.  See e.g., August 2016 VA Form 21-4142a.  The Board notes that VA has attempted to obtain these records but has not received a response from this provider.  The Veteran has been notified of this.  See e.g., September 2016 VA Notification Letter.  Further, the Veteran's representative indicated in an August 2015 correspondence that he would request these records from Dr. P.W. and submit them in support of his claim.  To date, these records have not been provided.  In view of this, the Board finds that further attempts to obtain these records would be futile.

The Board also finds that there was substantial compliance with the Board's July 2014 remand instructions.  Specifically, the RO first sent the Veteran a letter requesting authorization to obtain treatment records from all identified private providers and then attempted to obtain such private treatment records.  Next, the RO obtained the Veteran's SSA records.  Further, the AOJ obtained the Veteran's VA treatment records from the Tampa VAMC from August 2013 to the present.  Next, as directed, the Veteran was provided with a VA examination to determine the nature and etiology of his current respiratory disability.  Finally, the matter was readjudicated in an August 2016 SSOC, as directed by the Board.  Thus, there was substantial compliance with the prior Board remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that although the RO also requested VA treatment records from the Tampa VAMC for the period from January 1970 to November 2009, a July 2015 VA Notification Letter indicates that such records cannot be located, all efforts to obtain the needed information have been exhausted, and, based on these facts, determined that further attempts to obtain the records would be unsuccessful.  In light of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As discussed above, so it is in this case with respect to the Tampa VAMC records for the period from January 1970 to November 2009.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection for a Respiratory Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Veteran is seeking service connection for a respiratory disability, to include bronchitis, on the basis that it was incurred in or aggravated by service.

Certain chronic diseases are subject to presumptive service connection if they manifest to a compensable degree within one year of separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.309.  In this case, the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) with moderate obstructive ventilatory impairment in 2009.  However, COPD with moderate obstructive ventilatory impairment is not considered to be a "chronic disease" under 38 C.F.R. § 3.309.  Therefore, service connection for a respiratory disability, to include bronchitis, on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The evidence of record establishes that the Veteran has a current diagnosis of COPD with moderate obstructive ventilatory impairment.  See February 2015 VA Examination.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's currently diagnosed respiratory conditions and his active military service, the Veteran's service treatment records indicate that he was treated for symptoms of coughing and sore throat on numerous occasions during service.  See e.g., September 1967, July 1969, November 1970, and April 1971 Service Treatment Records.

In March 1969, the Veteran complained of headaches, nasal and chest congestion, and coughing up blood during an episode of bronchitis.  A follow-up appointment in April 1969 noted that the Veteran has not coughed up blood since his last visit.  A chest x-ray dated in April 1969 was negative.

During his March 1971 separation examination, the Veteran noted having ear, nose, and throat trouble, which he related to episodes of colds and sore throat that was treated routinely during service.  The Veteran also stated that he had previously coughed up blood during an episode of bronchitis.

Following the Veteran's separation from service, the earliest clinical evidence of a respiratory disability is in November 2009, which is more than 35 years after the Veteran's separation from service.

In November 2009, the Veteran was provided with a VA examination.  The Veteran claimed that he developed breathing problems in service as a result of his exposure to environmental toxins such as asbestos, fiberglass, and chemicals used in the course of his duties as an airframe repairman technician.  He reported having breathing problems since getting out of service.  He stated that every couple of months he would have shortness of breath.  The Veteran indicated that he did not take any medication regularly.  He also indicated that, although he used smoke one pack per day since 1969, he stopped in 1990.

The examiner opined that the Veteran's current cough is less likely as not (less than 50 percent probability) caused by or a result of the Veteran's service, to include his duties as an airframe repairman technician in service.  In support of this determination, the examiner noted that the Veteran has not been treated on a regular basis for his "lung condition."  The examiner also opined that the Veteran's lung condition was most likely due to his long history of tobacco abuse, which causes coughing.  The examiner noted that the Veteran's chest x-ray was normal.

The Board notes that the November 2009 VA examiner's medical opinion is highly probative, as it represents the conclusions of a medical professional, and is supported by an explanation informed by review of the pertinent medical history and the clinical findings made on examination.

In addition to the VA examination, the Veteran was provided with a pulmonary function test in November 2009.  The final Pulmonary Function Test (PFT) report indicated that the Veteran's Forced Expiratory Volume in one second (FEV1)/Forced Vital Capacity (FVC) was 68 percent and his Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) was 59 percent.  The PFT report also indicated that the spirometry revealed moderate obstructive ventilator impairment.  A bronchodilator response was also noted and lung volumes revealed an isolated decreased expiratory reserve volume (ERC) consistent with obesity, decreased effort, or musculoskeletal abnormality.

In a December 2009 statement, Dr. P.W. reported that the Veteran's pulmonary condition includes asthma and chronic bronchitis with periodic flare-ups.  He further stated that he understood that this condition is related to asbestos exposure during the Veteran's time in military service.

The Board noes that Dr. P.W.'s December 2009 statement is of diminished probative value, because there is no rationale upon which to determine how the doctor purportedly came to that conclusion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that much of a medical opinion's probative value is found in its rationale supporting the conclusion).

During his August 2013 Board hearing, the Veteran testified that he received emergency treatment for bronchitis at the VA Medical Center in Tampa, Florida.  However, as noted above, the RO has determined that VA treatment records from the Tampa VAMC prior to November 2009 cannot be located, all efforts to obtain the needed information have been exhausted, and, based on these facts, determined that further attempts to obtain these records would be unsuccessful.

In February 2015, the Veteran was provided with a VA examination.  The Veteran reported a history of bronchitis for a long time since service, with symptoms of shortness of breath, congestion, heavy breathing, and "feeling like [his] lung is collapsing" at times.  He claimed that his "bronchitis" was a result of his in-service asbestos exposure.  The Veteran stated that he stopped smoking 25 years ago.

The examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD) with moderate obstructive ventilatory impairment.  The examiner opined that it is less likely as not that the Veteran's current respiratory disability was incurred in service, or otherwise causally related to his service or any incident therein.  The examiner further opined that the Veteran's COPD with moderate obstructive ventilatory impairment is at least as likely as not related to his history of tobacco use, which is supported by medical literature.  In support of this determination, the examiner indicated that the Veteran's service treatment records show that the Veteran had episodes of upper respiratory infection (URI) and bronchitis, which were treated with a short course of oral antibiotic and there were no residuals.  The examiner noted that available post-service private treatment records do not reveal chronic bronchitis.  The examiner further noted that COPD was not diagnosed until decades after the Veteran's separation from service in 1971.  Lastly, the examiner restated that there is no available objective data to support a chronic respiratory condition since service.

The Board notes that the February 2015 VA examiner's medical opinion is highly probative, as it represents the conclusions of a medical professional, and is supported by an explanation informed by review of the pertinent medical history and the clinical findings made on examination.

In a July 2015 statement, the Veteran's sister, Ms. G.C., reported noticing that the Veteran was "sick a lot" after coming home from the service, and he was "often complaining about not being able to catch his breath when playing sports and exerting a lot of energy."

Based on the foregoing evidence of record, the Board finds that entitlement to service connection for a respiratory disability, to include bronchitis, is not warranted, because the most probative evidence of record demonstrates that it is less likely than not (less than 50 percent probability) that the Veteran's currently diagnosed chronic obstructive pulmonary disease with moderate obstructive ventilatory impairment is etiologically related to his active military service.

The Board recognizes that the Veteran is competent to report his current symptoms as is his sister, but these reports must be weighed against the medical evidence of record.  See Jandreau, supra.  Inasmuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of COPD with moderate obstructive ventilatory impairment falls outside the realm of common knowledge of a layperson, and the Veteran is, therefore, not competent to provide evidence on the issue of causation.  Although the Veteran is competent to report having had respiratory symptoms at any given time, he has not been shown to be competent to relate these symptoms to a diagnosis of COPD with moderate obstructive ventilatory impairment.  The evidence does not show clinical documentation of a respiratory disability until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate his COPD with moderate obstructive ventilatory impairment to active service is of minimal probative value.

Moreover, as noted above, both the November 2009 and February 2015 VA examiners specifically found that it was more likely than not that the Veteran's current diagnosis of COPD with moderate obstructive ventilatory impairment was related to his long history of tobacco abuse, rather than his active service.  These opinions are of high probative value, given the examiners' medical expertise and their review of the claims file in reaching the opinions.  The Board finds that these opinions outweigh the lay contentions presented by the Veteran and support the conclusion that his respiratory disability is not etiologically related to service.

As the preponderance of the evidence is against a finding that the Veteran's chronic obstructive pulmonary disease with moderate obstructive ventilatory impairment is etiologically related to service, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a respiratory disability, to include bronchitis, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


